Name: 87/347/EEC: Commission Decision of 10 June 1987 amending Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops
 Type: Decision_ENTSCHEID
 Subject Matter: political geography;  European Union law;  agricultural policy;  plant product;  means of agricultural production
 Date Published: 1987-07-09

 Avis juridique important|31987D034787/347/EEC: Commission Decision of 10 June 1987 amending Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops Official Journal L 189 , 09/07/1987 P. 0034 - 0034*****COMMISSION DECISION of 10 June 1987 amending Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops (87/347/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (1), as last amended by Commission Directive 87/120/EEC (2), Having regard to Seventh Council Decision 85/355/EEC of 27 June 1985 on the equivalence of field inspections carried out in third countries on seed-producing crops (3), as last amended by Decision 86/526/EEC (4), and in particular Article 2 thereof, Whereas in Decision 85/355/EEC the Council determined that field inspections carried out in certain third countries on seed-producing crops of certain species satisfy the conditions laid down in the Community Directives; Whereas for certain species that determination includes Yugoslavia; Whereas an examination of the rules of Yugoslavia and of the manner in which they are applied has shown that the prescribed field inspections for white mustard also satisfy the conditions laid down in Annex I to Directive 69/208/EEC; Whereas the existing equivalence for Yugoslavia should therefore be extended to include white mustard; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The table in Part I (2) of the Annex to Decision 85/355/EEC is hereby amended by inserting in colum 3 of the section relating to Yugoslavia the words 'Sinapis alba' below 'Brassica rapa (partim)'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 169, 10. 7. 1969, p. 3. (2) OJ No L 49, 18. 2. 1987, p. 39. (3) OJ No L 195, 26. 7. 1985, p. 1. (4) OJ No L 311, 6. 11. 1986, p. 23.